 

Exhibit 10.13

 

[gqywbkka5tzv000001.jpg]

 

KALEIDO BIOSCIENCES, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made on or before December 2, 2019,
between Kaleido Biosciences, Inc., a Delaware corporation (the “Company”), and
William Duke (the “Employee”) and is effective as of the date executed by the
parties hereto (the “Effective Date”). In consideration of the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.

Employment.

(a)Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the “Term”).
The Employee’s employment with the Company will be “at will,” meaning that the
Employee’s employment may be terminated by the Company or the Employee at any
time and for any reason subject to the terms of this Agreement.

(b)Position and Duties. During the Term, the Employee shall serve as the
Company’s Chief Financial Officer (CFO), reporting to the Chief Executive
Officer (CEO) of the Company. The Employee shall devote his full working time
and efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Employee may serve on other boards of directors, with the advance
written approval of the CEO, or engage in religious, charitable or other
community activities as long as such services and activities do not interfere
with the Executive’s performance of his duties to the Company as provided in
this Agreement.

2.Compensation and Related Matters.

(a)Base Salary. The Company shall pay the Employee an initial base salary of
$420,000, subject to annual review by the Compensation Committee (the
“Compensation Committee”) of the Company’s Board of Directors (“Board”). The
base salary in effect at any given time is referred to herein as “Base Salary.”
The Base Salary shall be payable in a manner that is consistent with the
Company’s usual payroll practices.

(b)Performance Bonus. In addition to the foregoing, the Employee will be paid a
one-time bonus of $100,000 less applicable taxes (the “Performance Bonus”),
contingent upon either: (i) successfully securing a capital raise on or before
June 30, 2020; or (ii) the Company successfully securing funding through means
other than a capital raise (e.g., a Change of Control as defined in Section 6(c)
or a significant partnership) such that the Company determines a capital raise
prior to June 30, 2020 is no longer in the best interest of the Company.

The Employee will repay the Bonus to the Company if the Employee voluntarily
terminates employment with the Company or is terminated for cause (as determined
by the Company) during the first 12 months of your employment. That amount may
be collected by the Company, either directly or indirectly, from any (i) payment
of any kind due to the Employee from the Company including, without limitation,
accrued wages, vacation, final wages, and expense reimbursements to the fullest
extent permitted by applicable law; and/or (ii) the forfeiture or cancellation
of any equity interest owned by the Employee to the Company or any subsidiary or
affiliate thereof, whether now existing or hereafter formed, and regardless of
the form such equity interest (e.g., common units, options to acquire common
units or otherwise).

 

--------------------------------------------------------------------------------

 

(c)Incentive Compensation. During the Term, the Employee shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time, in accordance with Company’s bonus
program.  The Company will initially target the Employee’s Incentive Bonus at
40% of his Base Salary with eligibility starting in the Company’s 2020 plan
year. The actual incentive target and any Incentive Bonus is discretionary and
will be subject to the Company’s assessment of the Employee’ performance, as
well as business conditions at the Company. The Incentive Bonus also will be
subject to approval by and adjustment at the discretion of the Company and the
terms of any applicable incentive plan. Any Incentive Bonus will be paid by
March 15 of the year following the year in which it is earned. Except as
otherwise provided in Section 4(b)(i) below or the Company’s bonus program, to
earn incentive compensation, the Employee must be employed by the Company on the
day such incentive compensation is paid.

(d)Equity. Following the Date of Hire, the Company will recommend to the Board
of Directors (the “Board”), that the Employee be eligible to participate in
Kaleido’s equity incentive program and be granted, at such time as the Board
determines, an option to purchase 270,000 shares of common stock (such equity
award is referred to as the “Equity Award”). Subject to the Board’s approval of
the Equity Award, the Equity Award will vest according to the following
schedule: 25% of the Equity Award will vest on the first anniversary of the Date
of Hire, and the remaining 75% of the Equity Award will vest in equal
installments at the end of each calendar quarter over the next three years,
provided that, in each case, that the Employee continues to provide continuous
services to the Company as of each such vesting date. The grant of the Equity
Award will be conditioned upon, among other things, the Employee’s execution of
all necessary documentation relating to the Equity Award as determined by the
Company (all such documentation is collectively referred to as the “Equity Award
Documentation”). In all respects, these options will be governed by the 2019
Stock Option and Incentive Plan and the applicable Stock Option Agreement.

(e)Expenses. The Employee shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him during the Term in performing services
hereunder, in accordance with the policies and procedures then in effect and
established by the Company.

(f)Vacation. During the Term, the Employee shall be entitled to paid vacation in
accordance with the Company’s policies and procedures. The Employee shall also
be entitled to all paid holidays given by the Company in accordance with the
policies and procedures then in effect and established by the Company.

(g)Other Benefits. During the Term, the Employee shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

3.Termination. During the Term, the Employee’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)Death. The Employee’s employment hereunder shall terminate upon his death.

(b)Disability. The Company may terminate the Employee’s employment if he is
disabled and unable to perform the essential functions of the Employee’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If  any question shall arise as to whether during any period
the Employee is disabled so as to be unable to perform the essential functions
of the Employee’s then existing position or positions with or without reasonable
accommodation, the Employee may, and at the request of the Company shall, submit
to the Company a certification in reasonable detail by a physician selected by
the Company to whom the Employee or the Employee’s guardian has no reasonable
objection as to whether the Employee is so disabled or how long such disability
is expected to continue, and such certification shall for the purposes of this
Agreement be conclusive of the issue. The Employee shall cooperate with any
reasonable request of the physician in connection with such certification. If
such question shall arise and the Employee shall fail to submit such
certification, the Company’s determination of such issue shall be binding on the
Employee. Nothing in this Section 3(b) shall be construed to waive the
Employee’s rights, if any, under existing law including, without limitation, the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans
with Disabilities Act, 42 U.S.C. §12101 et seq.

2

--------------------------------------------------------------------------------

 

(c)Termination for Cause. The Company may terminate the Employee’s employment
hereunder for Cause. For purposes of this Agreement, “Cause” shall mean: (i)
conduct by the Employee constituting a material act of misconduct in connection
with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Employee of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Employee that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
or affiliates if he were retained in his position; (iii) continued
non-performance by the Employee of his duties hereunder (other than by reason of
the Employee’s physical or mental illness, incapacity or disability) which
has  continued for more than 30 days following written notice of such
non-performance from the CEO; (iv) a breach by the Employee of any of the
provisions contained in Section 7 of this Agreement; (v) a material violation by
the Employee of the Company’s written employment policies; or (vi) failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

(d)Termination Without Cause. The Company may terminate the Employee’s
employment hereunder at any time without Cause. Any termination by the Company
of the Employee’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death of
the Employee under Section 3(a) or the disability of the Employee under Section
3(b) shall be deemed a termination without Cause.

(e)Termination by the Employee. The Employee may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Employee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Employee’s responsibilities, authority or duties, provided that the hiring by
the Company of any Company officers with customary responsibilities, authority
or duties, will not constitute any such material diminution; (ii) a material
diminution in the Employee’s Base Salary except for across-the-board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; (iii) a
material change in the geographic location at which the Employee provides
services to the Company, except for required travel for the Company’s business;
or (iv) the material breach of this Agreement by the Company. “Good Reason
Process” shall mean that (i) the Employee reasonably determines in good faith
that a “Good Reason” condition has occurred; (ii) the Employee notifies the
Company in writing of the first occurrence of the Good Reason condition within
60 days of the first occurrence of such condition; (iii) the Employee cooperates
in good faith with the Company’s efforts, for a period not less than 30 days
following such notice (the “Cure Period”), to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) the Employee terminates his employment within 60 days after the end of the
Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

(f)Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Employee’s employment by the Company or any such
termination by the Employee shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

3

--------------------------------------------------------------------------------

 

(g)Date of Termination. “Date of Termination” shall mean: (i) if the Employee’s
employment is terminated by his death, the date of his death; (ii) if the
Employee’s employment is terminated by the Company on account of the Employee’s
disability under Section 3(b) or by the Company for Cause under Section 3(c),
the date on which a Notice of Termination is given; (iii) if the Employee’s
employment is terminated by the Employee under Section 3(e) without Good Reason,
30 days after the date on which a Notice of Termination is given, and (iv) if
the Employee’s employment is terminated by the Employee under Section 3(e) with
Good Reason, the date on which a Notice of Termination is given after the end of
the Cure Period. Notwithstanding the foregoing, in the event that the Employee
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.

4.Compensation Upon Termination.

(a)Termination Generally. If the Employee’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Employee (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(d) of this Agreement) and unused vacation, if
applicable in accordance with the Company’s policy, that accrued through the
Date of Termination on or before the time required by law but in no event more
than 30 days after the Employee’s Date of Termination; and (ii) any vested
benefits the Employee may have under any employee benefit plan of the Company
through the Date of Termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b)Termination by the Company Without Cause or by the Employee with Good Reason.
During the Term, if the Employee’s employment is terminated by the Company
without Cause as provided in Section 3(d), or the Employee terminates his
employment for Good Reason as provided in Section 3(e), then the Company shall
pay the Employee his Accrued Benefit. In addition, subject to the Employee
signing a separation agreement containing, among other provisions, a general
release of claims in favor of the Company and related persons and entities,
confidentiality, return of property and non-disparagement, in a form and manner
satisfactory to the Company (the “Separation Agreement and Release”) and the
Separation Agreement and Release becoming irrevocable and fully effective, all
within 60 days after the Date of Termination (or such shorter time period
provided in the Separation Agreement and Release):

(i)The Company shall pay the Employee an amount equal to twelve (12) months of
the Employee’s Base Salary plus an amount equal to the incentive compensation
paid to the Employee pursuant to Section 2(c) above during the year prior to the
year of termination (the “Severance Amount”). Notwithstanding the foregoing, if
the Employee breaches any of the provisions contained in Section 7 of this
Agreement, all payments of the Severance Amount shall immediately cease;

(ii)Notwithstanding any provision in the Equity Documents to the contrary, and
subject to the Employee’s compliance with the provisions contained in Section 7
of this Agreement, the Company shall extend the period during which the Employee
can exercise any of his vested options to purchase stock in the Company until
the anniversary of the Employee’s Date of Termination;

(iii)If the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for twelve (12) months or the Employee’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Employee if
the Employee had remained employed by the Company; and

4

--------------------------------------------------------------------------------

 

(iv)the amounts payable under Section 4(b)(i) and (iii) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination. Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

5.Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Employee and the Company regarding the
Employee’s rights and obligations upon the occurrence of a Change in Control of
the Company. These provisions are intended to assure and encourage in advance
the Employee’s continued attention and dedication to his assigned duties and his
objectivity during the pendency and after the occurrence of any such event.
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Section 4(b) regarding severance pay and benefits upon a termination of
employment, if such termination of employment occurs within fifteen (15) months
after the occurrence of the first event constituting a Change in Control. These
provisions shall terminate and be of no further force or effect beginning
fifteen (15) months after the occurrence of a Change in Control.

(a)Change in Control. During the Term, if within fifteen (15) months after a
Change in Control, the Employee’s employment is terminated by the Company
without Cause as provided in Section 3(d) or the Employee terminates his
employment for Good Reason as provided in Section 3(e), then, subject to the
signing of the Separation Agreement and Release by the Employee and the
Separation Agreement and Release becoming irrevocable and fully effective, all
within 60 days after the Date of Termination (or such shorter time period
provided in the Separation Agreement and Release):

(i)the Company shall pay the Employee a lump sum in cash in an amount equal to
1.5 times the sum of (A) the Employee’s current Base Salary (or the Employee’s
Base Salary in effect immediately prior to the Change in Control, if higher)
plus (B) the target incentive compensation established for the Employee in the
fiscal year of termination; and if no such target has been established, the
target incentive compensation established for the Employee in the fiscal year
prior to the year of termination;

(ii)notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all stock options and other stock-based awards
held by the Employee (the “Equity Awards”) shall immediately accelerate and
become fully exercisable or nonforfeitable as of the later of (x) the Date of
Termination or (y) the Effective Date of the Separation Agreement and Release
(the “Accelerated Vesting Date”); provided that any termination or forfeiture of
the unvested portion of such Equity Awards that would otherwise occur on the
Date of Termination in the absence of this Agreement will be delayed until the
Effective Date of the Separation Agreement and Release and will only occur if
the vesting pursuant to this subsection does not occur due to the absence of the
Separation Agreement and Release becoming fully effective within the time period
set forth therein. Notwithstanding the foregoing, no additional vesting of the
Equity Awards shall occur during the period between the Employee’s Date of
Termination and the Accelerated Vesting Date; and

(iii)if the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for eighteen (18) months or the Employee’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Employee if
the Employee had remained employed by the Company; and

5

--------------------------------------------------------------------------------

 

(iv)The amounts payable under Section 5(a)(i) and (iii) shall be paid or
commence to be paid within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, such payment shall be paid or commence to be paid in the
second calendar year by the last day of such 60-day period.

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Employee becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Employee receiving a higher After Tax Amount (as defined
below) than the Employee would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii)For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Employee as a result of the Employee’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Employee
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Employee. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee.

6

--------------------------------------------------------------------------------

 

(c)Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii)the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company and its affiliates on a consolidated basis.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Employee’s separation from service within the meaning of Section 409A of the
Code, the Company determines that the Employee is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that the Employee becomes entitled to under this Agreement on
account of the Employee’s separation from service would be considered deferred
compensation otherwise subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Employee’s separation from service, or (B) the Employee’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

7

--------------------------------------------------------------------------------

 

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Employee
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)The Company makes no representation or warranty and shall have no liability
to the Employee or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7.Confidential Information, Noncompetition and Cooperation. The terms of the
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement (the “Restrictive Covenant Agreement”), between the Company and the
Employee, attached hereto as Exhibit A, shall continue to be in full force and
effect and are incorporated by reference in this Agreement. The Employee hereby
reaffirms the terms of the Restrictive Covenant Agreement as material terms of
this Agreement.

(a)Litigation and Regulatory Cooperation. During and after the Employee’s
employment, the Employee shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Employee was employed by the Company. The
Employee’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Employee’s employment, the
Employee also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Employee was employed by the Company. The Company shall
reimburse the Employee for any reasonable out-of-pocket expenses incurred in
connection with the Employee’s performance of obligations pursuant to this
Section 7(a).

8

--------------------------------------------------------------------------------

 

(b)Relief. The Employee agrees that it would be difficult to measure any damages
caused to the Company which might result from any breach by the Employee of the
promises set forth in this Section 7, and that in any event money damages would
be an inadequate remedy for any such breach. Accordingly, subject to Section 8
of this Agreement, the Employee agrees that if the Employee breaches, or
proposes to breach, any portion of this Agreement, the Company shall be
entitled, in addition to all other remedies that it may have, to an injunction
or other appropriate equitable relief to restrain any such breach without
showing or proving any actual damage to the Company. In addition, in the event
the Employee breaches this Section 7 during a period when he is receiving
severance benefits pursuant to Section 4 or Section 5 hereof, the Company shall
have the right to suspend or terminate such severance benefits. Such suspension
or termination shall not limit the Company’s other options with respect to
relief for such breach and shall not relieve the Employee of his duties under
this Agreement.

(c)Protected Disclosures and Other Protected Action. Nothing contained in this
Agreement limits the Employee’s ability to communicate with any federal, state
or local governmental agency or commission, including to provide documents or
other information, without notice to the Company.

8.Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Employee’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Employee or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

9.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

10.Integration. This Agreement, including the Restrictive Covenant Agreement,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements between the parties concerning
such subject matter, including the Prior Agreement.

11.Withholding. All payments made by the Company to the Employee under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12.Successor to the Employee. This Agreement shall inure to the benefit of and
be enforceable by the Employee’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Employee’s death after his termination of employment but prior to the completion
by the Company of all payments due to him under this Agreement, the Company
shall continue such payments to the Employee’s beneficiary designated in writing
to the Company prior to his death (or to his estate, if the Employee fails to
make such designation).

9

--------------------------------------------------------------------------------

 

13.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Employee’s employment to the extent
necessary to effectuate the terms contained herein.

15.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Employee at
the last address the Employee has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Company.

18.Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles thereof.

19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20.Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

KALEIDO BIOSCIENCES, INC.

 

 

 

 

 

 

By:

 

/s/ Alison Lawton

Its:

 

CEO and President

 

 

 

EMPLOYEE

 

 

 

 

 

 

/s/ William Duke

William Duke

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTIVE/97201296.2

11